Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 1 of 32 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
HARRY LOMBARDO, JANICE              :
LOMBARDO, & S. L. (minor),          :
                                    :
                   Plaintiffs       :    Civil Action No.:
                                    :
v.                                  :
                                    :
SOLVAY SPECIALTY POLYMERS,          :    JURY TRIAL DEMANDED
USA, LLC; SOLVAY SOLEXIS, INC.;     :
ARKEMA, INC.; E.I. DU PONT DE       :
NEMOURS & COMPANY; THE              :
CHEMOURS COMPANY; THE               :
CHEMOURS COMPANY FC, LLC; THE :
3M COMPANY; and ABC                 :
CORPORATIONS #1-10                  :
                                    :
                   Defendants       :

                                         COMPLAINT

       Now come Plaintiffs, Harry Lombardo, Janice Lombardo, and S. L. (a minor)

(collectively “Plaintiffs”), by and through their undersigned counsel, and for their Complaint

against Defendants, Solvay Specialty Polymers, USA, LLC, Solvay Solexis, Inc., Arkema, Inc.,

E.I. du Pont de Nemours & Company, The Chemours Company, The Chemours Company FC,

LLC, The 3M Company, and ABC Corporations #1-10 (collectively “Defendants”) allege as

follows:

                                    NATURE OF ACTION

       1. This is a civil action for compensatory and punitive damages, including medical

           monitoring and costs incurred and to be incurred by Plaintiffs arising from the

           intentional, knowing, reckless, and negligent acts and omissions of Defendants, which

           resulted in the contamination of Plaintiffs’ private water supply. The contamination



                                                1
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 2 of 32 PageID: 2




        was caused by the Defendants’ intentional manufacturing, use, discharge, and/or

        disposal of poly- and perfluoroalkyl substances (“PFAS”), including

        perfluorononanoic acid (“PFNA”), perfluorooctanoic acid (“PFOA”), and

        perfluorooctanesulfonic acid (“PFOS”), and their replacement compounds, including

        but not limited to “GenX”.

                                          PARTIES

     2. Plaintiff Harry Lombardo is an adult citizen of the State of New Jersey domiciled at

        625 Swedesboro Road, Gibbstown, NJ 08027.

     3. Plaintiff Janice Lombardo is an adult citizen of the State of New Jersey domiciled at

        625 Swedesboro Road, Gibbstown, NJ 08027.

     4. Plaintiff S. L. is a minor citizen through her natural parents and guardian ad litems,

        Harry and Janice Lombardo, of the State of New Jersey domiciled at 625 Swedesboro

        Road, Gibbstown, NJ 08027.

     5. Based upon representation of counsel, Defendant Solvay Specialty Polymers, USA,

        LLC (“Solvay USA”) is a corporation duly organized under the laws of the State of

        Delaware with its principal place of business located in Houston, Texas.

     6. Based upon representation of counsel, Defendant Solvay Solexis, Inc. (“Solvay

        Solexis”) is the predecessor of Solvay USA and was a corporation duly organized

        under the laws of the State of Delaware with its principal place of business located in

        Houston, Texas.

     7. Defendants Solvay USA and Solvay Solexis will collectively be referred hereinafter as

        “Solvay”.




                                               2
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 3 of 32 PageID: 3




     8. Defendant Arkema, Inc. (“Arkema”) is a Pennsylvania corporation with its principal

         place of business at 2000 Market Street, Philadelphia, PA 19103.

     9. Defendant E.I. du Pont de Nemours & Company (“DuPont”) is a corporation duly

         organized under the laws of the State of Delaware with its principal place of business

         located at 974 Centre Road, Wilmington, DE 19805.

     10. Defendant The Chemours Company (“Chemours Co.”) is a corporation duly

         organized under the laws of the State of Delaware with its principle place of business

         located at 1007 Market Street, Wilmington, DE 19899.

     11. Defendant The Chemours Company FC, LLC (“Chemours FC”) is a corporation duly

         organized under the laws of the State of Delaware with its principal place of business

         located at 1007 Market Street, Wilmington, DE 19899.

     12. Defendants Chemours Co. and Chemours FC will collectively be referred hereinafter

         as “Chemours”.

     13. Defendant The 3M Company (“3M”) is a corporation duly organized under the laws

         of the State of Minnesota with its principal place of business at 2501 Hudson Road,

         Maplewood, MN 55144.

     14. Defendants ABC Corporations #1-10 are fictitious entities with identities that cannot

         be ascertained as of the filing of this Complaint, certain of which are corporate

         successors to, predecessors of, or are otherwise related to, the identified defendants in

         this matter or which are otherwise liable for the causes of action set forth herein.

                                 JURISDICTION AND VENUE

     15. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 in that none of the

         Plaintiffs are domiciled in the same state as any Defendant, and the amount in controversy

         exceeds $75,000.

                                                 3
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 4 of 32 PageID: 4



       16. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) since a substantial part of

           the events or omissions giving rise to the claim occurred in this district.

                                     STATEMENT OF FACTS

  I.       Poly- and perfluoroalkyl Substances (“PFAS”)

       17. Poly- and perfluoroalkyl substances (“PFAS”) are man-made chemicals

           manufactured and used in the United States since the 1940s.

       18. PFAS have fire-resistant properties and act as oil, grease, and water repellants.

       19. They have been used to make numerous household products like Stainmaster®,

           Scotchgard®, Teflon®, Gore-Tex® and Tyvek®.

       20. They have long been used in aqueous film-forming foam used to fight fires.

       21. There are literally thousands of PFAS compounds including perfluorononanoic acid

           (“PFNA”), perfluorooctanoic acid (“PFOA”), and perfluorooctanesulfonic acid

           (“PFOS”).

       22. 3M has been identified by the United States Environmental Protection Agency

           (“EPA”) as the dominant global producer of PFOA and related chemicals

           manufacturing at least 85% of total worldwide volumes.

       23. PFAS compounds constitute a substantial threat to human health and the

           environment.

       24. Some PFAS are classified as carcinogenic.

       25. Studies show that exposure to PFAS may cause testicular cancer, kidney cancer, liver

           cancer, autoimmune disorders, endocrine disorders, developmental defects to fetuses

           during pregnancy, developmental defects to breastfed babies, reduced vaccine

           response, increased cholesterol, and increased liver enzymes.



                                                     4
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 5 of 32 PageID: 5




     26. PFAS compounds are extremely resistant to degradation and thus persist indefinitely

        in the environment.

     27. PFAS compounds bioaccumulate resulting in the buildup of these toxins in living

        tissue.

     28. People who consume these substances through drinking water and other means

        accumulate increasing concentrations of PFAS in their blood.

     29. Defendants and their predecessors in interest have understood the toxic characteristics

        of PFAS for decades.

     30. Regulatory agencies around the world are only just beginning to understand the true

        nature and dangers of these contaminants.

     31. The New Jersey Department of Environmental Protection (“NJDEP”) has and is

        continuing to expend tremendous resources to identify and investigate the presence of

        PFAS in New Jersey’s environment, as well as monitor, treat, clean up, and/or

        remove PFAS in impacted areas.

     32. Replacement chemicals including but not limited to “GenX” have been substituted by

        Defendants in place of their PFAS chemicals.

     33. These replacement chemicals are being touted as short-chain and having shorter half-

        lives.

     34. However, these replacement chemicals may have similar toxicity.

     35. These replacement chemicals do not break down in the environment and have also

        been detected in drinking water, groundwater and surface waters.

     36. EPA has identified PFAS as “emerging contaminants,” which are currently

        unregulated at the federal level.



                                              5
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 6 of 32 PageID: 6




     37. In 2009, EPA issued preliminary health advisory values for PFOA and PFOS in

        drinking water of 400 parts per trillion (“ppt”) and 200 ppt, respectively.

     38. In 2016, EPA reduced its advisories for PFOA and PFOS to 70 ppt collectively total.

     39. In 2018 the United States Department of Health and Human Services, Agency for

        Toxic Substances and Disease Registry (“ATSDR”) released draft minimum risk

        levels (the amount of a chemical a person can eat, drink, and breath each day without

        a detectable health risk) of 21 ppt for PFOA and PFNA, and 14 ppt for PFOS.

     40. NJDEP has adopted a specific groundwater Quality Standard (”GWQS”) of 10 ppt for

        PFNA and a Maximum Contaminant Level (“MCL”) of 13 ppt.

     41. NJDEP added PFNA to its List of Hazardous Substances on January 16, 2018.

     42. On March 13, 2019, the NJDEP established interim specific groundwater quality

        criteria for PFOA and PFOS of 10 ppt.

     43. NJDEP has proposed adding PFOA and PFOS to the List of Hazardous Substances.

     44. NJDEP also issued a Statewide PFAS Directive, Information Request and Notice to

        Insurers against Defendant Solvay Specialty Polymers USA, LCC, Defendant Solvay

        Solexis, Inc., Defendant E.I. du Pont de Nemours & Company, Dowdupont, Inc.,

        DuPont Specialty Products USA, LLC, Defendant The Chemours Company FC, LLC,

        Defendant The Chemours Company, and Defendant The 3M Company “to notify

        them that the Department believes them to be responsible for the significant

        contamination of New Jersey’s natural resources, including the air and waters of the

        State, with poly- and perfluoroalkyl substances (“PFAS”)…” which encompass the

        air and water utilized by plaintiffs. Attached hereto as Exhibit A is a true and correct

        copy of the NJDEP Directive.



                                              6
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 7 of 32 PageID: 7




  II.      Solvay and Arkema’s West Deptford Facility

        45. Solvay has been the owner and operator of a manufacturing facility located at 10

           Leonard Lane, West Deptford, NJ 08085 from 1990 to present.

        46. Arkema owned and operated the West Deptford facility prior to 1990.

        47. From approximately 1990 to 2012, Solvay manufactured polyvinylidene fluoride

           (“PVDF”) at this facility, which is a specialty plastic that is utilized in conjunction

           with lithium batteries, medical and defense uses, semi-conductors, or other instances

           when a higher level of purity is required.

        48. Upon information and belief, Arkema manufactured PVDF and other high-

           performance materials at the West Deptford facility prior to 1990.

        49. Solvay’s West Deptford facility was considered to have the second highest capacity

           in the world for purposes of using Surflon S-11 to make PVDF, which is composed of

           approximately 74% PFNA.

        50. As a result of their operations, Solvay released massive amounts of PFNA into the

           surrounding air and water contaminating the site, off-site properties including

           Plaintiffs’, and New Jersey’s natural resources with the PFNA chemical.

        51. Solvay also used sodium perfluorooctanoate (NaPFO) as a surfactant at the West

           Deptford Facility, which was supplied to them by 3M.

        52. NaPFO degrades into PFOA.

        53. As a result of their operations, Solvay released massive amounts of PFOA into the

           surrounding air and water contaminating the site, off-site properties including

           Plaintiffs’, and New Jersey’s natural resources with the PFOA chemical.




                                                 7
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 8 of 32 PageID: 8




         54. Prior to 1990, as a result of their operations, Arkema released massive amounts of

            PFOA into the surrounding air and water contaminating the site, off-site properties

            including Plaintiffs’, and New Jersey’s natural resources with the PFOA chemical.

  III.      DuPont and Chemours’ Chamber’s Works Facility

         55. DuPont owned and operated Chambers Works, 67 Canal Road and Route 130,

            located in Pennsville and Carneys Point Townships, New Jersey from 1891 to 2015.

         56. DuPont produced, utilized, and discharged into the environment approximately 1,200

            chemicals, pollutants, and other hazardous substances from the Chambers Works

            facility.

         57. PFOA was used at Chambers Works beginning in the late 1950s to, among other

            things, manufacture fluoroelastomers, perfluoroelastomers and specialty

            fluoroelastomers used in a variety of consumer and other products for their chemical

            non-stick and heat-resistant properties.

         58. Telomers were also used and manufactured at Chambers Works. PFOA is a by-

            product of the telomer manufacturing process.

         59. 3M supplied DuPont with PFOA.

         60. DuPont also accepted large quantities of PFOA-containing waste from off-site

            facilities and discharged this waste along with wastewater from its on-site PFOA-

            related processes through its wastewater treatment plant.

         61. As a result of their operations, DuPont released massive amounts of PFOA as well as

            other PFAS, including PFNA, from Chambers Works for decades into the

            surrounding air and water contaminating the site, off-site properties including

            Plaintiffs’, and New Jersey’s natural resources.


                                                  8
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 9 of 32 PageID: 9




     62. In 2015, DuPont transferred its Chambers Works facility to Chemours, but continued

        to operate at the location pursuant to an industrial lease (whereby DuPont was the

        tenant and Chemours FC was the landlord).

     63. Chemours accepted the transfer of DuPont’s Chambers Works facility knowing that

        the site was contaminated with PFAS and that it was discharging PFAS into the

        surrounding air and water contaminating off-site properties including Plaintiffs’, and

        New Jersey’s natural resources.

     64. Sampling of residential drinking water wells in the surrounding area revealed

        contamination at least five miles away from the Chambers Works facility with 168

        out of 341 wells exceeding applicable screening criteria for concentrations of PFOA,

        PFNA, or PFOA and PFOS combined.

     65. NJDEP recently declared that:

            “it has recently become clear that DuPont has not been working in good faith to
            address the contamination it released into New Jersey’s environment. Instead
            DuPont knowingly concealed the true nature of the chemicals it discharged, while
            simultaneously moving forward with a corporate reorganization that moved its
            ‘performance chemicals’ business (including its PFAS-related product lines), the
            [Chambers Works facility] itself, and the associated liabilities to Chemours [Co.]
            and Chemours FC and away from DuPont (and tens of billions of dollars of its
            assets). DuPont has concealed from the Department and the community the
            extent and nature of the environmental injuries its contaminants caused.”

     66. NJDEP further alleges that by doing so “[b]oth DuPont and The 3M Company

        (“3M”) put their profits above the public health, safety, and the environment of New

        Jersey.”

     67. DuPont and 3M committed acts and omissions with respect to PFAS with actual

        malice and/or with a wanton and willful disregard of persons who foreseeably might

        be harmed by those acts or omissions.



                                             9
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 10 of 32 PageID: 10




         68. Such conduct was performed to promote sales of their products and to reduce or

            eliminate expenses they would have otherwise incurred to remediate the discharge of

            PFAS into the environment and Plaintiffs’ private wells.

   IV.      Defendants’ Contamination of Groundwater and Drinking Water

         69. Defendants knew or should have known of the health and environmental impacts of

            PFAS for decades but continued to use them in products and release them into the

            environment.

         70. Defendant 3M knew that PFOA and PFOS were harmful to people and the

            environment based on its own studies from as early as the 1970s.

         71. Defendant 3M knew that PFAS could leach in groundwater and contaminate the

            environment.

         72. As early as 1960 an internal 3M memo admitted to understanding that its chemicals

            “[would] eventually reach the water table and pollute domestic wells.”

         73. 3M actively sought to suppress scientific research on the hazards associated with

            PFAS products and mounted a campaign to control the scientific dialogue on the

            exposure, analytical, fate, effects, human health, and economical risks of its PFAS

            products.

         74. At least one scientist funded by 3M reported his goal as “keep[ing] ‘bad’ papers

            [regarding PFAS] out of the literature” because “in litigation situations” those articles

            “can be a large obstacle to refute.”

         75. Defendants DuPont knew that PFOA was toxic to people from studies of its own

            workers.




                                                   10
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 11 of 32 PageID: 11




      76. Defendants DuPont knew that PFOA was being discharged into the environmental

         but failed to disclose the risks to regulators or the public.

      77. In a 2003 report on Chambers Works, DuPont disclosed that PFOA was present in

         groundwater throughout the facility and at the perimeter up to 46,000 ppt but

         characterized those results as showing “very low levels” and that “PFOA is being

         contained on-site by the site groundwater containment system.”

      78. Defendants Solvay knew that it was discharging large amounts of PFNA into the

         environment from their West Deptford, New Jersey facility located at 10 Leonard

         Lane, West Deptford, NJ 08086 since at least 1991.

      79. In 2006, the NJDEP conducted its first statewide occurrence study of PFAS in

         drinking water, which revealed 65% of sampled drinking water sources having PFOA

         compounds present, and 30% having PFOS compounds present.

      80. In 2009-2010, a second study involving 20 out of New Jersey’s 21 counties revealed

         70% of sampled drinking water sources having between one to eight PFAS

         compounds. In the samples tested, PFOA was detected up to 100 ppt, PFOS was

         detected up to 43 ppt, and PFNA was detected up to 96 ppt.

      81. NJDEP sampled 992 private wells as of June 2018 for PFAS and detected the

         following:

             a. PFOA in 427 wells (43%) with 284 of those wells having levels of PFOA

                 exceeding the proposed MCL for PFOA; and

             b. PFOS in 304 wells (31%) with 40 of those wells having levels of PFOS

                 exceeding the proposed MCL for PFOS.




                                               11
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 12 of 32 PageID: 12




      82. 400 of those sampled wells were sampled as part of the remedial investigation

         emanating from Solvay’s West Deptford facility.

      83. Out of those 400 sampled wells, 83 wells (21%) required the installation of a point of

         entry treatment (“POET”) system for PFNA or PFOA.

      84. Plaintiffs in this action are part of the 21% of private wells requiring installation of a

         POET system due to detection of high concentrations of PFAS in their private water

         well.

      85. Plaintiffs had their private well tested on or about January 22, 2015. The results

         yielded a concentration of 13 ppt of PFOA, 24 ppt of PFNA, and 1 ppt of PFOS.

      86. Plaintiffs’ POET system was installed in 2015.

      87. A sample of treated water was taken on October 7, 2015. The results yielded a

         concentration of 7.8 ppt of PFOA, 12 ppt of PFNA, and 0.21 ppt of PFOS.

      88. A sample of treated water was taken on January 23, 2020. The results yielded levels

         of 27.9 ppt of PFOA, 42.4 ppt of PFNA, and 3.17 ppt of PFOS.

      89. The levels of PFNA and PFOA detected even after treatment were both above their

         respective standards, which prompted a carbon change to their POET system.

      90. All Plaintiffs in this action have consumed, ingested, and otherwise been exposed to

         high concentrations of PFAS due to Defendants’ negligent, careless, wrongful,

         reckless and/or intentional failure to take appropriate steps to prevent and/or reduce

         the discharge of PFAS into Plaintiff’s drinking water.

      91. Due to the bioaccumulation properties alleged in the aforementioned paragraphs, all

         Plaintiffs are likely to have accumulated high levels of PFAS in their blood as a result

         of their long periods of exposure to high concentration of PFAS.



                                                12
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 13 of 32 PageID: 13




      92. All Plaintiffs in this action are at risk for serious physical injuries and diseases related

          to their consumption, ingestion, and exposure to elevated levels of PFAS.

      93. Studies show that exposure to PFAS may cause testicular cancer, kidney cancer, liver

          cancer, autoimmune disorders, endocrine disorders, developmental defects to fetuses

          during pregnancy, developmental defects to breastfed babies, reduced vaccine

          response, increased cholesterol, and increased liver enzymes.

      94. Plaintiffs’ increased risk of serious physical injuries and diseases make it reasonably

          necessary for Plaintiffs to undergo periodic diagnostic medical examinations,

          including blood testing, different from what would be prescribed in the absence of

          such exposure.

      95. Monitoring procedures exist that make possible the early detection of the latent

          diseases and other harms referred to in the aforementioned paragraphs. These

          procedures necessarily include blood draws and analysis in order to gage the levels of

          PFAS in Plaintiffs’ bodies.

      96. The contamination of Plaintiffs’ private wells has also severely disrupted their lives.

      97. They have and will continue to incur substantial costs for bottled water in order to

          reduce their exposure to the contaminants in their water supply.

      98. They have and will be subjected to annoyance, inconvenience and distress in having

          to make repeated trips to pick up bottled water and use bottled water instead of tap

          water for such ordinary tasks as cooking, brewing coffee and tea, brushing their teeth,

          watering their vegetable gardens, and feeding pets.

      99. They have and will be subjected to annoyance, inconvenience and distress in having

          to install and maintain a POET system to treat their contaminated private wells.



                                                13
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 14 of 32 PageID: 14




      100. Plaintiffs’ properties which they own have also significant diminished in value.

                                           CLAIMS

                                    Count I: Negligence
                                 Plaintiffs v. All Defendants

      101. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

         restated herein.

      102. Defendants knew or should have known that use of PFAS and/or discharge of PFAS

         into the groundwater and drinking water was hazardous to human health and the

         environment.

      103. Defendants further knew or should have known that it was unsafe and/or

         unreasonably dangerous to discharge PFAS chemicals into the environment in close

         proximity to surrounding residential communities, including Plaintiffs’.

      104. Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-10 had

         a duty to take all reasonable measures to ensure that PFAS would be effectively

         contained and not discharged into the surrounding environment.

      105. Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-10 had

         a duty to operate and manage their facilities and its related wastes in such a way as to

         not create a nuisance or dangerous condition that could cause injury or damage to

         human health and the environment.

      106. Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-10

         further had a duty to ensure that the manufacturing processes they chose to employ

         did not unreasonably endanger the drinking water relied upon by residents in the

         surrounding community, including Plaintiffs.



                                               14
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 15 of 32 PageID: 15




      107. Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-10

         breached the above-stated duties by unreasonably disposing PFAS in a manner that

         guaranteed it would enter the environment, specifically but not limited to the

         groundwater, exposing nearby residents who relied upon the groundwater for their

         drinking water supply, including Plaintiffs.

      108. Defendant 3M had a duty to warn users of their PFAS products of the dangers of

         releasing PFAS into the environment.

      109. Defendant 3M breached the above-stated duty by failing to adequately warn and

         provide sufficient instructions to purchasers such as Defendants Solvay, Arkema,

         DuPont, Chemours, and ABC Corporations #1-10, to avoid discharging PFAS into

         the environment where it was likely to enter groundwater and be ingested by residents

         in surrounding communities, including Plaintiffs.

      110. As a direct and proximate result of these acts and omission, Defendants

         contaminated the environment with PFAS, thereby exposing Plaintiffs to these

         chemicals, and causing injury to them.

      111. All Defendants contributed to the contamination of the environment with PFAS, and

         all subsequently contributed to Plaintiffs’ exposure to these chemicals, thereby

         causing injury to them.

      112. The acts and omissions of Defendants were negligent, and as a result, Plaintiffs have

         suffered and/or will in the future suffer damage in the form of bodily injury,

         emotional distress, and/or property damage, all of a type not common to the general

         public, for which Defendants are liable, including, liability for all medical monitoring

         relief required and requested by Plaintiffs.



                                              15
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 16 of 32 PageID: 16




       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                                  Count II: Gross Negligence
                                  Plaintiffs v. All Defendants

       113. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

           restated herein.

       114. At all relevant times, Defendants, as detailed above, committed acts and omissions

           with respect to PFAS with actual malice and/or with a wanton and willful disregard of

           persons who foreseeably might be harmed by those acts or omissions.

       115. Specifically, Defendants caused, permitted, and allowed the release of PFAS into

           the environment, thereby contaminating the drinking water of Plaintiffs, constituting

           an entire want of care and a conscious indifference to the rights, welfare, safety, and

           health of Plaintiffs, such that Defendants’ acts constitute gross negligence or reckless,

           willful or wanton misconduct.

       116. Such conduct was performed to promote sales of their products and to reduce or

           eliminate expenses they would have otherwise incurred to remediate the discharge of

           PFAS into the environment and Plaintiffs’ private wells.

       117. Defendants’ grossly negligent conduct proximately caused and continues to

           proximately cause damage to Plaintiffs in the form of bodily injury (including, but not

           limited to blood and/or bodily contamination via PFAS and/or other human illnesses

           or diseases) and property damage, in addition to creating conditions harmful to

           human health and the environment.



                                                16
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 17 of 32 PageID: 17




       118. All Defendants contributed to the contamination of the environment with PFAS, and

           all subsequently contributed to Plaintiffs’ exposure to these chemicals, thereby

           causing injury to them.

       119. Defendants’ conduct involved deliberate acts or omissions with knowledge of a high

           degree of probability of harm to the Plaintiffs and an attendant reckless indifference

           to their health, safety, and welfare.

       120. Defendants’ conduct demonstrated a willful and wanton, malicious and reckless

           disregard of the rights of Plaintiffs so as to warrant the imposition of punitive

           damages.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, and punitive damages, together with interest,

costs, attorneys’ fees, medical monitoring, and all such other relief as the Court deems proper.

                                   Count III: Private Nuisance
                      Plaintiffs v. Solvay, Arkema, DuPont, & Chemours

   121. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   122. Defendants acts and omissions with respect to the release of PFAS in the environment

       resulted in the contamination of Plaintiffs’ private water supply, and have thus

       unreasonably interfered with Plaintiffs’ use and enjoyment of their property, invading

       Plaintiffs’ homes and bodies, making Plaintiffs’ water supply unfit for consumption and

       other domestic purposes, and placing Plaintiffs at an increased risk of developing serious

       latent diseases and conditions.

   123. The contamination of Plaintiffs’ private wells has materially diminished the value of

       their properties.

                                                   17
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 18 of 32 PageID: 18




   124. Defendants’ unreasonable interference with the use and enjoyment of Plaintiffs’

       properties constitute a continuous invasion of their property rights.

   125. As a direct and proximate result of the acts and omissions of Defendants as alleged in

       this Complaint, Plaintiffs have incurred and will incur in the future, annoyance and

       inconvenience as well as costs and expenses related to the investigation, treatment,

       remediation, and monitoring of drinking water and the contamination of their properties,

       as well as other damaged alleged herein.

   126. Defendants, Solvay, Arkema, Dupont and Chemours all contributed to the

       contamination of the environment with PFAS, and all subsequently contributed to the

       private nuisance imposed on Plaintiffs.

   127. Defendants’ creation of a continuing private nuisance has damaged Plaintiffs in the

       form of bodily injury, emotional distress, and/or property damage all of a type not

       common to the general public, for which Defendants are liable, including liability for all

       appropriate medical monitoring relief required by Plaintiffs.

   WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                          Count IV: Past and Continuing Trespass
                     Plaintiffs v. Solvay, Arkema, DuPont, & Chemours

   128. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   129. Plaintiffs are owners and/or residents of real property with the right of possession.

   130. Defendants negligently, recklessly, and/or intentionally failed to properly control, apply,

       use and/or dispose of PFAS resulting in its discharge into the environment entering,

                                                 18
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 19 of 32 PageID: 19




       invading, intruding, and injuring the rights of Plaintiffs to possess and enjoy their

       properties.

   131. Plaintiffs have not consented and do not consent to the contamination alleged herein,

       and Defendants knew or reasonably should have known that Plaintiffs would not consent

       to such.

   132. Defendants, Solvay, Arkema, Dupont and Chemours all contributed to the

       contamination of the environment with PFAS, and all subsequently contributed to the

       past and continuing trespass imposed on Plaintiffs.

   133. As a direct and proximate result of Defendants’ acts and omissions as alleged herein, the

       soil and drinking water wells on Plaintiffs’ properties have been contaminated with

       PFAS, causing significant property damage, including actual, consequential, and nominal

       damages.

   WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                                       Count V: Spill Act
                                   Plaintiffs v. All Defendants

   134. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   135. Defendant Solvay USA is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   136. Defendant Solvay Solexis is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   137. Defendant Arkema is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   138. Defendant DuPont is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   139. Defendant Chemours Co. is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

                                                19
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 20 of 32 PageID: 20




   140. Defendant Chemours FC is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   141. Defendant 3M is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

   142. Defendants ABC Corporations #1-10 are “persons” within the meaning of N.J.S.A. §

      58:10-23.11b.

   143. The discharge of hazardous substances is prohibited pursuant to N.J.S.A. § 58:10-

      23.11c.

   144. The contaminants discharged from the West Deptford facility and Chambers Works are

      hazardous substances as defined in N.J.S.A. § 58:10-23.11b.

   145. A person who has discharged a hazardous substance or is in any way responsible for any

      hazardous substance, shall be strictly liable, jointly and severally, without regard to fault,

      for all cleanup and removal costs no matter by whom incurred. N.J.S.A. § 58:10-23.11g.

   146. Whenever one or more dischargers or persons cleans up and removes a discharge of a

      hazardous substance, those dischargers and persons shall have a right of contribution

      against all other dischargers and persons in any way responsible for a discharged

      hazardous substance or other persons who are liable for the cost of the cleanup and

      removal of that discharge of a hazardous substance. N.J.S.A. § 58:10-23.11f(a)(2)(a).

   147. Plaintiffs have incurred, and will continue to incur, costs and damages associated with

      the discharges of the aforementioned sites and which are “cleanup and removal costs”

      within the meaning of N.J.S.A. § 58:10-23.11b including but not limited to restoration of

      a clean water supply and/or providing them with access to an alternate water source.

   148. Defendant Solvay USA as owners and operators of the West Deptford facility at the

      time the hazardous substances were discharged are liable, jointly and severally, without




                                                20
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 21 of 32 PageID: 21




      regard to fault, for all clean up and removal costs and damages Plaintiffs have incurred or

      will incur as a result of hazardous substances at their facility.

   149. Defendant Solvay Solexis as owners and operators of the West Deptford facility at the

      time the hazardous substances were discharged are liable, jointly and severally, without

      regard to fault, for all clean up and removal costs and damages Plaintiffs have incurred or

      will incur as a result of hazardous substances at their facility.

   150. Defendant Arkema as owners and operators of the West Deptford facility at the time the

      hazardous substances were discharged are liable, jointly and severally, without regard to

      fault, for all clean up and removal costs and damages Plaintiffs have incurred or will

      incur as a result of hazardous substances at their facility.

   151. Defendant DuPont as owners and operators of the Chambers Works facility at the time

      the hazardous substances were discharged are liable, jointly and severally, without regard

      to fault, for all clean up and removal costs and damages Plaintiffs have incurred or will

      incur as a result of hazardous substances at their facility.

   152. Defendant Chemours Co. as owners and operators of the Chambers Works facility at the

      time the hazardous substances were discharged are liable, jointly and severally, without

      regard to fault, for all clean up and removal costs and damages Plaintiffs have incurred or

      will incur as a result of hazardous substances at their facility.

   153. Defendant Chemours FC as owners and operators of the Chambers Works facility at the

      time the hazardous substances were discharged are liable, jointly and severally, without

      regard to fault, for all clean up and removal costs and damages Plaintiffs have incurred or

      will incur as a result of hazardous substances at their facility.




                                                21
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 22 of 32 PageID: 22




   154. Defendant 3M as manufacturers and suppliers of the hazardous substances discharged at

       the West Deptford and Chambers Works facilities, are liable, jointly and severally,

       without regard to fault, for all clean up and removal costs and damages Plaintiffs have

       incurred or will incur as a result of their hazardous substance products.

   155. Defendants ABC Corporations #1-10 as the owners and/or operators of the West

       Deptford and Chambers Works facilities, and/or the manufacturers and/or suppliers of the

       hazardous substance products are liable, jointly and severally, without regard to fault, for

       all clean up and removal costs and damages Plaintiffs have incurred or will incur as a

       result of their hazardous substances at their facility and/or hazardous substance products.

   156. As a direct or indirect result of the violations set forth above, Plaintiffs have incurred

       and will incur in the future substantial costs related to the restoration of a clean water

       supply and/or access to an alternate water source.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

all damages compensable under the laws of this state, including removal of the discharged

hazardous substances and compelling Defendants to pay for the costs of providing Plaintiffs with

a water supply free of hazardous contamination along with counsel fees and costs.

               Count VI: Strict Liability (Abnormally Dangerous Activities)
      Plaintiffs v. Solvay, Arkema, DuPont, Chemours and ABC Corporations #1-10

   157. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   158. At all relevant times, Defendants Solvay, Arkema, DuPont, Chemours, and ABC

       Corporations #1-10 disposed of, discharged, and emitted hazardous substances from their

       facilities which they owned, controlled, and operated.



                                                 22
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 23 of 32 PageID: 23




   159. As a result of Defendants Solvay, Arkema, DuPont, Chemours and ABC Corporations

      #1-10 discharging such substances from their sites, the groundwater was contaminated

      with hazardous substances, creating a risk of harm to Plaintiffs as well as the surrounding

      community.

   160. The manufacturing, utilization, disposal, and discharge of PFAS chemicals constitute

      abnormally dangerous activities that introduce an unusual danger in the community.

   161. These activities presented a high likelihood that the harm they would cause would be

      great.

   162. The manufacturing, utilization, disposal, and discharge of these products are not matters

      of common usage in the areas where these activities were carried out.

   163. At all relevant times, the risk of the Defendants abnormally dangerous activities

      outweighed the value to the community.

   164. Defendants acts and omissions in manufacturing, utilizing, disposing, and discharging

      hazardous chemicals proximately caused the contamination to Plaintiffs’ properties,

      making them strictly liable for the harm caused by such contamination.

   165. Defendants Solvay, Arkema, Dupont, and Chemours all contributed to the

      contamination of the environment with PFAS, and all subsequently contributed to

      Plaintiffs’ exposure to these chemicals, thereby causing injury to them.

   166. As a direct and proximate result of Defendants discharges of hazardous substances and

      contaminants, Plaintiffs have and will continue to suffer damages, including but not

      limited to interference with the use and enjoyment of their properties, inconvenience,

      diminution in property value, deprivation of a clean water supply, and exposure to

      hazardous chemicals increasing the risk of disease and illness, among other damages.



                                               23
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 24 of 32 PageID: 24




       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                          Count VII: Strict Liability (Failure to Warn)
                                        Plaintiffs v. 3M

   167. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   168. Defendant 3M developed, tested, assembled, manufactured, packaged, labeled,

       prepared, distributed, marketed, and/or supplied PFAS products for sale and sold such

       products to Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-

       10 in the ordinary course of their businesses.

   169. Upon information and belief, Defendants DuPont, Chemours, Solvay, Arkema, and

       ABC Corporations #1-10 utilized the PFAS chemicals supplied by Defendant 3M in a

       reasonably foreseeable and intended manner and for such products’ intended uses.

   170. The PFAS products sold by Defendant 3M were unreasonably dangerous to residents of

       surrounding communities, including Plaintiffs, without adequate warnings and

       instructions to prevent discharge of PFAS into the environment and accumulation inside

       the bodies of residents in surrounding communities, including Plaintiffs.

   171. Defendant 3M knew or should have known that the PFAS products they sold would be

       discharged into the environment and cause contamination of the water supply of and

       accumulation in the blood serum of residents living in the surrounding communities,

       including Plaintiffs.

   172. Defendant 3M failed to advise Defendants Solvay, Arkema, DuPont, Chemours, and

       ABC Corporations #1-10 which were purchasers and users of their PFAS products about

                                                24
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 25 of 32 PageID: 25




      the risks their PFAS products posed to foreseeable third parties, such as Plaintiffs, and

      about techniques that could be employed to reduce these risks.

   173. Defendant 3M had actual knowledge of the health hazards associated with PFAS

      exposure through both animal studies conducted by researchers employed or contracted

      by such Defendants and though experience with Defendant’s own workers, but, upon

      information and belief, failed to share such information with purchasers of their products,

      including Defendants DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-

      10, or with governmental agencies.

   174. Defendant 3M acted with reckless indifference to the health and safety of residents in

      surrounding communities where its PFAS products were used by failing to provide

      adequate warnings of the known dangers of such products when discharged into the

      environment and ingested by nearby residents, such as Plaintiffs.

   175. Defendant 3M had a duty to warn users of their PFAS products of the dangers of

      releasing PFAS into the environment.

   176. Defendant 3M breached the above-stated duty by failing to adequately warn and provide

      sufficient instructions to purchasers such as Defendants Solvay, Arkema, DuPont,

      Chemours, and ABC Corporations #1-10, to avoid discharging PFAS into the

      environment where it was likely to enter groundwater and be ingested by residents in

      surrounding communities, including Plaintiffs.

   177. As a direct and proximate result of Defendant 3M’s acts and omissions, Plaintiffs have

      and will continue to suffer damages, including but not limited to interference with the use

      and enjoyment of their properties, inconvenience, diminution in property value,




                                               25
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 26 of 32 PageID: 26




       deprivation of a clean water supply, and exposure to hazardous chemicals increasing the

       risk of disease and illness, among other damages.

   WHEREFORE, Plaintiffs request that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                          Count VIII: Strict Liability (Defective Design)
                                         Plaintiffs v. 3M

   178. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   179. Defendant 3M designed, manufactured, and sold PFAS that were used at the Chambers

       Works and West Deptford facilities by Defendants DuPont, Chemours, Solvay, Arkema,

       and ABC Corporations #1-10.

   180. As a manufacturer and seller of PFAS, Defendant 3M had a duty to make and sell

       products that are reasonably fit, suitable, and safe for their intended or reasonably

       foreseeable uses.

   181. Defendant 3M owed that duty to direct users of its products, to reasonably foreseeable

       users of its products, and also to any person who might reasonably be expected to come

       into contact with these products, such as Plaintiffs.

   182. Defendant 3M’s PFAS products were used in a reasonably foreseeable manner and

       without substantial change in the condition of such products and were defective and unfit

       for their reasonable use.

   183. Defendant 3M knew or should have known that use of its PFAS products by Defendants

       DuPont, Chemours, Solvay, Arkema, and ABC Corporations #1-10 would result in the

       spillage, discharge, and/or release of PFAS into the environment and would contaminate

                                                26
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 27 of 32 PageID: 27




      the groundwater and drinking water of surrounding communities, including Plaintiffs’.

      Accordingly, Defendant 3M knew or should have known that its PFAS products would

      eventually come into contact with residents in surrounding communities, including

      Plaintiffs.

   184. Defendant 3M’s PFAS products were defective in design and unreasonable dangerous

      because, among other things:

              a. PFAS cause extensive and persistent contamination when used in a reasonably

                    foreseeable and intended manner; and

              b. PFAS contamination in the environment and groundwater, which are the

                    sources of drinking water to citizens in the surrounding communities,

                    including Plaintiffs, poses significant threats to their health, safety, and

                    welfare.

   185. At all relevant times, Defendant 3M’s PFAS products which they designed,

      manufactured, and sold were dangerous to an extent beyond that which would be

      contemplated by the ordinary consumer.

   186. The foreseeable risk to public health and welfare, including that of Plaintiffs’, posed by

      Defendant 3M’s PFAS products outweighed the cost to Defendant 3M of reducing or

      eliminating such risk.

   187. Defendant 3M knew or should have know about reasonably safer and feasible

      alternatives to PFAS.

   188. As a direct and proximate result of Defendant 3M’s acts and omissions, Plaintiffs have

      and will continue to suffer damages, including but not limited to interference with the use

      and enjoyment of their properties, inconvenience, diminution in property value,



                                                  27
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 28 of 32 PageID: 28




       deprivation of a clean water supply, and exposure to hazardous chemicals increasing the

       risk of disease and illness, among other damages.

   WHEREFORE, Plaintiffs request that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

medical monitoring, and all such other relief as the Court deems proper.

                                 Count IX: Punitive Damages
                                  Plaintiffs v. All Defendants

   189. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if fully

       restated herein.

   190. At all material times hereto, Defendants knew or should have known that their PFAS

       chemicals could leach into groundwater and contaminate the drinking water of residents

       in surrounding communities, including Plaintiffs.

   191. At all material times hereto, Defendants knew or should have known that PFAS were

       hazardous substances and the reckless, and/or wanton and willful discharge of those

       chemicals into the environment and surrounding communities would eventually reach

       Plaintiffs’ drinking water wells thus exposing them to high concentrations of the

       hazardous chemicals.

   192. At all material times hereto, Defendants knew or should have known of the health and

       environmental impacts of PFAS for decades but continued to use them in products and

       release them into the environment.

   193. At all material times hereto, Defendants knew that PFOA and PFOS were harmful to

       people and the environment based on its own studies.




                                                28
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 29 of 32 PageID: 29




   194. At all material times hereto, despite actual or constructive knowledge of its chemicals’

      toxicity to humans and the environment, Defendants proactively sought to conceal that

      information from the public.

   195. At all material times hereto, despite actual or constructive knowledge of its chemicals’

      toxicity to humans and the environment, Defendants proactively misrepresented the

      chemicals’ hazardous properties, including knowingly and purposefully withholding

      material information from regulators and governmental agencies.

   196. At all material times hereto, even after Defendants acquired actual knowledge that it

      was causing groundwater and drinking water contamination and thus exposing nearby

      residents to its PFAS chemicals, including Plaintiffs, Defendants continued their

      operations and continued discharging the hazardous chemicals into the environment and

      exposing residents in surrounding communities, including Plaintiffs, in reckless and

      conscious disregard for the serious health and safety risks associated with such exposure.

   197. At all material times hereto, Defendants committed acts and omissions with respect to

      PFAS with actual malice and/or with a wanton and willful disregard of persons who

      foreseeably might be harmed by those acts or omissions.

   198. At all material times hereto, Defendants knowingly, continuously, and with conscious

      indifference to the rights of residents in surrounding communities, including Plaintiffs, to

      have access to clean drinking water, caused, allowed, or permitted the discharge of large

      quantities of PFAS into the environment and groundwater, had no justification for doing

      so, and made no significant effort to alleviate the problem.




                                               29
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 30 of 32 PageID: 30




   199. Such conduct was performed to promote sales of their products, maximize profits, and

       to reduce or eliminate expenses they would have otherwise incurred to remediate the

       discharge of PFAS into the environment and Plaintiffs’ private wells.

   200. Defendants’ acts and omissions as set forth in the preceding paragraphs demonstrate

       their corporate disposition to recklessly and consciously disregard the health, safety, and

       welfare of residents in the community, including Plaintiffs.

   201. As a direct and proximate result of Defendants conscious and deliberate disregard for

       the health, safety, and welfare of residents in surrounding communities, including

       Plaintiffs, Plaintiffs suffered and continue to suffer severe and permanent damages, both

       economic and noneconomic, as set forth above.

   202. The aforesaid conduct of Defendants was committed with knowingly, conscious, and

       deliberate disregard for the rights and safety of residents in surrounding communities,

       including Plaintiffs, thereby entitling them to punitive damages in an amount appropriate

       to punish Defendants and deter them from similar conduct in the future.

   203. Defendants’ actions showed willful misconduct, malice, fraud, wantonness, and/or

       oppression, and raises the presumption of conscious indifference to the consequences.

       WHEREFORE, Plaintiffs request that this Court impose punitive damages upon

Defendants, together with interest, costs, attorneys’ fees and all such other relief as the Court

deems proper.

                                                      WILLIAMS CEDAR, LLC


Dated: October 27, 2020                               /s/ Alan H. Sklarsky
                                                      Alan H. Sklarsky, Esquire
                                                      /s/ Shauna L. Friedman
                                                      Shauna L. Friedman, Esquire

                                                 30
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 31 of 32 PageID: 31




                              DEMAND FOR JURY TRIAL

        PLEASE TAKE NOTICE that Plaintiffs hereby demand trial by jury on all issues set
forth herein.


                                                  WILLIAMS CEDAR, LLC


Dated: October 27, 2020                           /s/ Alan H. Sklarsky
                                                  Alan H. Sklarsky, Esquire
                                                  /s/ Shauna L. Friedman
                                                  Shauna L. Friedman, Esquire




                                             31
Case 1:20-cv-15014-NLH-KMW Document 1 Filed 10/27/20 Page 32 of 32 PageID: 32




                      CERTIFICATION PURSUANT TO L. Civ. R. 11.2

       Undersigned counsel certifies that the following actions are pending involving the same

subject matter of this controversy:

   1. Giordano, et al. v. Solvay Specialty Polymers, USA, LLC, et al. –
      Civ. Action No. 1:19-cv-21573;

   2. Severa, et al. v. Solvay Specialty Polymers, USA, LLC, et al. –
      Civ. Action No. 1:20-cv-6906;

   3. Bond, et al., v. Solvay Specialty Polymers, USA, LLC, et al. –
      Civ. Action No.: 1:20-cv-8487;

   4. Slusser, et al. v. Solvay Specialty Polymers, USA, LLC, et al. –
      Civ. Action No.: 1:20-cv-11393
      Undersigned counsel further certifies that there are no additional known parties who

should be joined to the present action at this time.

       Undersigned counsel further certifies that this case was also related to the subject matters

of the complaints captioned Minix, et al. v. Solvay Specialty Polymers, et al. – Civ. Action No.

1:14-cv-4405; Hazelton, et al. v. Solvay Chemicals, Inc., et al. – Civ. Action No. 1:14-cv-845;

and Thomas, et al. v. Solvay Chemicals, Inc., et al. – Civ. Action No. 1:14-cv-1870; but they

have since been resolved and are no longer pending before this Court.

       I certify the foregoing to be true and I am aware that if any of the above is willfully false,

I am subject to punishment.

                                                       WILLIAMS CEDAR, LLC


Dated: October 27, 2020                                /s/ Alan H. Sklarsky
                                                       Alan H. Sklarsky, Esquire
                                                       /s/ Shauna L. Friedman
                                                       Shauna L. Friedman, Esquire



                                                 32
